Case 18-44927-mxm7 Doc 29 Filed 03/08/19          Entered 03/08/19 12:44:48       Page 1 of 2



Ammar Dadabhoy (pro hac vice)
Wong Fleming
State Bar No: 24088812
77 Sugar Creek Center Blvd., Suite 401
Sugar Land, TX 77478
Phone: (281) 340-20704
Fax: (866) 240-0629
Email: adadabhoy@wongfleming.com
ATTORNEYS FOR CREDITOR BMO HARRIS BANK N.A.

                  IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                            FORT WORTH DIVISION

In Re:                                        §
     J & D Reliable Trucking, Inc             §           Case No. 18-44927-mxm7
                                              §           Chapter 7
                                              §
                                              §
                                              §
                                              §
                                              §
                                              §

                                  NOTICE OF HEARING

 IT IS ORDERED that the Motion for Relief from stay is set for hearing on April 9, 2019 at 9:30

 A.M., in the Earle Cabell Federal Building, U. S. Courthouse, 501 W. 10th Street, Fort Worth,

 TX 76102.



                                           WONG FLEMING

                                           By: _/s/ Ammar Dadabhoy/s/
                                                Tariq A. Zafar
                                                Texas Bar No. 24038048
                                                Email: tzafar@wongfleming.com
                                                Ammar Dadabhoy (pro hac vice)
                                                Texas Bar No. 24088812
                                                Email: adadabhoy@wongfleming.com
                                                77 Sugar Creek Center Blvd., Suite 401
                                                Sugar Land, Texas 77478
                                                Tel. (281) 340-2074
                                                Fax. (866) 240-0629
                                                Attorneys for Creditor
Case 18-44927-mxm7 Doc 29 Filed 03/08/19    Entered 03/08/19 12:44:48   Page 2 of 2



 Date: March 8, 2019                       BMO Harris Bank N.A.
